OPINION — AG — WHERE A CHILD IS ATTENDING THE GRADES IN A SCHOOL DISTRICT DURING ANY SCHOOL YEAR IN WHICH HE WAS NOT OF THE AGE OF SIX YEARS ON OR BEFORE NOVEMBER 1ST OF SAID SCHOOL YEAR, THE SCHOOL DISTRICT MUST CHARGE TUITION FOR SUCH CHILD'S ATTENDANCE FOR THE ENTIRE SAID SCHOOL YEAR, AND MAY NOT PERMIT SAID CHILD TO ATTEND THE SECOND SEMESTER OF SAID SCHOOL YEAR FREE OF TUITION, EVEN THOUGH SAID CHILD MAY HAVE ATTAINED THE AGE OF SIX YEARS BEFORE SAID SECOND SEMESTER, BUT AFTER NOVEMBER 1ST OF SAID SCHOOL YEAR. CITE: 70 O.S.H. 1-16, 70 O.S.H. 18-6 (RICHARD HUFF)